DETAILED ACTION
Prosecution History
This Action is in response to the IDS filed on 17 August, 2022.
The IDS has been reviewed and considered.
Claims 1 - 21 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method and a monitoring device for computing a risk prediction function based on obtained patient values for known variables and unknown variables, where the claims, in combination with other recited features, includes determining a hyperplane of values for the unknown variable where the hyperplane defines the range of values that the unknown variable can assume. The risk prediction function is calculated over the hyperplane and a visualization is generated that allows a practitioner to decide whether to administer a contrast agent or an intra-aortic balloon pump to the patient, and administering one of the contrast agent or intra-aortic balloon pump to the patient.
The claims recite an abstract mental process and mathematical relationships. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite administering a treatment or prophylaxis.

The most remarkable prior art of record is as follows:
Chaudhri et al: U.S. Publication Number 2012/0060216 A1
McNair: U.S. Patent Number 10,213,145 B1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626  
                                                                                                                                                                                                      Date: 19 August, 2022